       Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 1 of 25. PageID #: 1




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                          EASTERN DIVISION AT CLEVELAND

 KATHLEEN M. LATZA                                  Case No.
 2110 Candlewood Drive
 Avon, OH 44011
                                                    COMPLAINT FOR DAMAGES
                       Plaintiff,
                                                    (DEMAND FOR A JURY TRIAL)
               v.

 SPECIALIZED LOAN SERVICING, LLC
 c/o United Agent Group Inc.
 119 E. Court Street
 Cincinnati, Ohio 45202

                       Defendant.

       Plaintiff Kathleen M. Latza (“Plaintiff”), by and through counsel, states as follows for her

Complaint against Defendant Specialized Loan Servicing, LLC (“Defendant”):

                         WHY PLAINTIFF IS FILING THIS CASE

       1.     Like many people, Plaintiff encountered hardship due to the COVID-19

pandemic. When Plaintiff had problems paying her mortgage, she contacted Defendant in order

to obtain information regarding loss mitigation options available to her. Specifically, in May of

2020 Plaintiff requested a forbearance plan being offered by the owner of her mortgage loan,

Federal Home Loan Mortgage Corporation (“Freddie Mac”). Despite Plaintiff making multiple

requests for a forbearance, Defendant subsequently failed to enter Plaintiff into a forbearance

plan as required by Freddie Mac. Plaintiff submitted notices of errors in an effort to have

Defendant correct the error, but Defendant has repeatedly failed to properly respond to the same

in violation of RESPA and has refused to make things right to date.

                         PARTIES, JURISDICTION, AND VENUE

       2.     Plaintiff is the owner of real property located at 2110 Candlewood Drive, Avon,


                                                1
       Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 2 of 25. PageID #: 2




OH 44011 (the “Home”).

       3.      On October 29, 2002, Plaintiff borrowed money to purchase the Home and

executed a note in the amount of $90,000.00 payable to Home Mortgage Assured Corporation

(the “Note”), and, to secure payment of the Note, Plaintiff granted a contemporaneous mortgage

lien on the Home (the “Mortgage”).           A copy of the Note and a copy of the Mortgage

(collectively, the “Loan”) is attached as ​Plaintiff’s Exhibit 1.

       4.      Plaintiff currently maintains the Home as her primary, principal residence, and

has so maintained the Home at all times relevant.

       5.      Defendant is the current servicer of the Loan, having acquired servicing rights to

the Loan effective November 1, 2019. A copy of the Notice of Servicing Transfer is attached as

Plaintiff’s Exhibit 2.

       6.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this action arises

under the Dodd-Frank Wall Street Reform and Consumer Protection Act (DFA), and the Real

Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, ​et seq​. (RESPA).

       7.      This action is filed to enforce regulations promulgated by the Consumer Finance

Protection Bureau (CFPB) and implemented pursuant to section 6(f) of RESPA which became

effective on January 10, 2014, specifically, 12 C.F.R. § 1024.35 of Regulation X.

       8.      This Court has supplemental jurisdiction to hear all state law statutory claims

pursuant to 28 U.S.C. § 1367.

       9.      Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as Plaintiff maintains

the Home as her primary residence within this District.

                                    SUMMARY OF CLAIMS

       10.     In January 2013, the CFPB issued a number of final rules concerning mortgage




                                                  2
          Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 3 of 25. PageID #: 3




markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376

(2010).

          11.     Specifically, on January 17, 2013, the CFPB issued the RESPA (Regulation X)

Mortgage Servicing Final Rules, 78 F.R. 10695 (February 14, 2013), which became effective on

January 10, 2014.

          12.     The Loan is a “federally related mortgage loan” as defined by 12 C.F.R. §

1024.2(b).

          13.     Defendant is subject to the aforesaid regulations and does not qualify for the

exception for “small servicers”, as defined in 12 C.F.R. § 1026.41(e)(4), nor the exemption for a

“qualified lender”, defined in 12 C.F.R. § 617.7000.

          14.     Plaintiff has a private right of action under RESPA pursuant to 12 U.S.C. §

2605(f) for the claimed breaches which provides for remedies including actual damages, costs,

statutory damages, and attorneys’ fees.

          15.     Plaintiff asserts a claim for relief against Defendant for violating 12 U.S.C. §§

2605(k)(1)(C) and (E) as well as 12 C.F.R. §§ 1024.35 and 1024.36 under Regulation X as set

forth, ​infra.​

          16.     Plaintiff also asserts statutory claims for violations of the Consumer Sales

Practice Act, R.C. 1345.01, ​et seq. (CSPA) and the Residential Mortgage Lending Act, R.C.

1322.01, ​et seq.​ (RMLA).

          17.     Defendant is subject to the requirements of the RMLA, and does not qualify for

the exemptions listed in R.C. 1322.04.

          18.     Defendant is a mortgage servicer under the RMLA as it “holds the servicing

rights, records mortgage payments on its books, or performs other functions to carry out the




                                                  3
        Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 4 of 25. PageID #: 4




mortgage holder’s obligations or rights under the mortgage agreement.” R.C. 1322.01(AA).

        19.    Defendant is a supplier, Plaintiff is a consumer, and the Loan is a consumer

transaction, subject to the requirements of the CSPA.

                                          BACKGROUND

        20.    In March​ ​of 2020, Plaintiff became unemployed due to the COVID-19 pandemic.

        21.    On March 1, 2020, Plaintiff was current or less than 31 days delinquent on the

Loan.

        22.    In May of 2020, Defendant reached out to Plaintiff via telephone in order to

discuss the most appropriate options for delinquency resolution.

        23.    During this telephone conversation, Plaintiff asked Defendant for information

regarding loss mitigation options that may be available to her, including forbearance plans, but

Defendant failed to provide her with the requested information.

        24.    Frustrated and in fear of losing the Home, Plaintiff retained counsel to assist her

with obtaining information from Defendant regarding available loss mitigation options.

        25.    On or about June 22, 2020, Plaintiff sent each of the following pieces of

correspondence (collectively, the “RFIs”), each classified as a request for information pursuant

to 12 C.F.R. § 1024.36, to Defendant ​via​ Certified U.S. Mail:

               a.      Correspondence captioned “Request for Information Pursuant to 12 C.F.R.

                       § 1024.36” seeking a reinstatement quote and information regarding loss

                       mitigation correspondence for the Loan (“RFI #1”). A copy of RFI #1 is

                       attached as ​Plaintiff’s​ ​Exhibit 3;​

               b.      Correspondence captioned “Request for Information Pursuant to 12 C.F.R.

                       § 1024.36” seeking information concerning Plaintiff’s attempt at obtaining




                                                    4
       Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 5 of 25. PageID #: 5




                       a forbearance on the Loan (“RFI #2”). A copy of RFI #2 is attached as

                       Plaintiff’s​ ​Exhibit 4​;

       26.     Defendant received each of the RFIs on or before June 26, 2020. A copy of the

USPS tracking information for the RFIs is attached a​s ​Plaintiff’s Exhibit 5.​

       27.     Defendant received each of the RFIs at the address which it held out and

designated as the address for borrowers of loans it services to send such requests.

       28.     On July 5, 2020 Plaintiff submitted a written request to be entered into a six (6)

month forbearance plan pursuant to Freddie Mac guidelines (the “Forbearance Request”). A true

and accurate copy of the Forbearance Request is attached as ​Plaintiff’s Exhibit 6​.

       29.     The Forbearance Request specifically requested that Plaintiff be entered into a six

(6) month forbearance pursuant to Freddie Mac Bulletins 2020-4 and 2020-10.

       30.     The rules and regulations relative to the servicing of mortgage loans for single

family homes owned by Freddie Mac—such as Plaintiff’s Mortgage—are set forth in the ​Freddie

Mac Single-Family Seller/Servicer Guide ​(“Freddie Mac Servicer Guide”).​1

       31.     Specifically, the Freddie Mac Servicer Guide notes that no Borrower

documentation or written application is required from the Borrower. See Freddie Mac Servicer

Guide at 9203.13(a). Further Freddie Mac Bulletin 2020-10, which was enclosed within the

Forbearance Request, provides that:

               [i]n the event the Servicer and Borrower cannot agree on an
               appropriate forbearance length, or further communication with the
               Borrower is not possible under the circumstances, the Servicer
               must p​ rovide the term requested by the Borrower, not to exceed
               180 days (emphasis added).
1
  The Freddie Mac Servicer Guide has undergone multiple revisions, but the portions thereof
applicable to this case have been in force at all times relevant. Accordingly, all citations to the
Freddie Mac Servicer Guide set forth herein are to the most recent version, which was issued on
February 10, 2021.         The Freddie Mac Servicer Guide is publicly available at:
https://sf.freddiemac.com/tools-learning/sellerservicer-guide/overview​.

                                                   5
           Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 6 of 25. PageID #: 6




           See​ ​Plaintiff’s Exhibit 6.

           32.     Despite the above, on or about July 7, 2020 Defendant sent correspondence to

Plaintiff requesting additional documentation in order to complete its review of the Forbearance

Request. A copy of such correspondence is attached as ​Plaintiff’s Exhibit 7.

           33.     Defendant responded to the RFIs through correspondence dated July 7, 2020 (the

“Response to the RFIs”). A copy of the Response to the RFIs is attached as Plaintiff’s Exhibit

8.

           34.     Through the Response to the RFIs, Defendant failed to provide Plaintiff with all

of the requested information, specifically failing to provide:

                   a.      A complete response to paragraph 1 of RFI #1​2​;

                   b.      A detailed copy of all analyses of the escrow account conducted by

                           Defendant pursuant to paragraph 5 of RFI #1;

                   c.      A reinstatement quote pursuant to paragraph 6 of RFI #1;

                   d.      Any substantive response to paragraphs 7, 8, 9, 10, 11, 12, and 13 of RFI

                           #1; and,

                   e.      Any substantive response to RFI #2

See ​id.

           35.     On or about August 7, 2020, Defendant sent correspondence (the “Response to

the Forbearance Request”) advising that because “the application remains incomplete [it has]

been unable to evaluate the account for loss mitigation assistance and…[is] no longer actively

processing the request”. A copy of the Response to the Forbearance Request is attached as

Plaintiff’s Exhibit 9.
2
     ​Defendant’s Payment Histories/Customer Account Activity Statement does not contain
payment information prior to January 6, 2014.

                                                    6
        Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 7 of 25. PageID #: 7




        36.     To obtain the information requested by and through the RFIs to which the

Plaintiff is legally entitled, Plaintiff subsequently sent correspondence dated August 31, 2020

captioned “Notice of error pursuant to 12 C.F.R. §1024.35(b)(11) for failure to properly respond

to requests for information as required by 12 C.F.R. §1024.36(d) and 12 U.S.C. §2605(k)(1)(E)”

noticing an error for Defendant’s failure to respond to the RFIs (“NOE #1”). A copy of NOE #1

is attached as ​Plaintiff’s​ ​Exhibit 10.

        37.     Defendant received NOE #1 on or before September 9, 2020. A copy of the

USPS tracking information for NOE #1 is attached a​s ​Plaintiff’s Exhibit 11.​

        38.     Defendant received NOE #1 at the address which it held out and designated as the

address for borrowers of loans it services to send such notices.

        39.     As a result of the Response to the Forbearance Request, on or about September

24, 2020, Plaintiff, through counsel, sent correspondence to Defendant consisting of or otherwise

comprising a notice of error pursuant to 12 C.F.R. § 1024.35(b)(11) (“NOE #2”), asserting that

Defendant failed to provide accurate information to a borrower regarding loss mitigation options

and foreclosure as required by 12 C.F.R. § 1024.38(b)(2). A copy of NOE #2 without enclosures

is attached as ​Plaintiff’s Exhibit 12.

        40.     Defendant received NOE #2 on or before October 2, 2020. A copy of the USPS

tracking information for NOE #2 is attached a​s ​Plaintiff’s Exhibit 13.​

        41.     Defendant received NOE #2 at the address which it held out and designated as the

address for borrowers of loans it services to send such notices.

        42.     On or about October 5, 2020 Defendant sent correspondence in response to NOE

#1 (the “Response to NOE #1”). A copy of the Response to NOE #1 without enclosures is

attached as ​Plaintiff’s Exhibit 14.




                                                  7
           Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 8 of 25. PageID #: 8




           43.   In the Response to NOE #1, Defendant provided Plaintiff with ​some a​ dditional

information requested by the RFIs but still failed to provide all of the information to which

Plaintiff is legally entitled, specifically again failing to to provide:

                 a.     A complete response to paragraph 1 of RFI #1;

                 b.     Any substantive response to paragraphs 7, 11, and 12 of RFI

                        #1; and,

                 c.     Any substantive response to RFI #2

See ​id.

           44.   As Defendant failed to perform a reasonable investigation into and did not correct

the errors alleged in NOE #1 and failed to provide a response or correct the errors alleged in

NOE #2, Plaintiff sent correspondence dated January 22, 2021 captioned “Notice of Errors

pursuant to 12 C.F.R. §1024.35(b)(11) for failing to respond to a notice of error in violation of

12 C.F.R. § 1024.35 and 12 U.S.C. §§ 2605(k)(1)(C) and (E)” (“NOE #3”). A copy of NOE #3

without enclosures is attached as ​Plaintiff’s Exhibit 15

           45.   Defendant received NOE #3 on or before January 29, 2021. A copy of the USPS

tracking information for NOE #3 is attached a​s ​Plaintiff’s Exhibit 16.​

           46.   Defendant received NOE #3 at the address which it held out and designated as the

address for borrowers of loans it services to send such notices.

           47.   To date, Defendant has not performed a reasonable investigation into the errors

alleged through the aforementioned notices of error and such errors persist.

                                   THE IMPACT ON PLAINTIFF

           48.   Defendant failed to properly service the Loan and take timely action to respond to

Plaintiff’s requests to correct errors relating to avoiding foreclosure and other standard servicer’s




                                                    8
       Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 9 of 25. PageID #: 9




duties which has directly and proximately caused the following damages to Plaintiff:

              a.      Defendant has caused Plaintiff to suffer severe emotional distress driven

                      by the fear that she might lose her Home and be evicted from her Home

                      despite her request to be entered into a forbearance plan, to which she was

                      entitled pursuant to Freddie Mac guidelines, which has resulted in loss of

                      sleep, anxiety, depression, embarrassment, and other significant harm;

                      and,

              b.      Attorneys’ fees, costs, and expenses in drafting, preparing, and sending,

                      NOEs #1-3 which would not have been necessary but for Defendant’s

                      failure to properly respond to the RFIs, properly handle Plaintiff’s request

                      for a forbearance, and properly respond to Plaintiff’s request to correct

                      these errors.

       EVIDENCE OF DEFENDANT’S PATTERN AND PRACTICE OF VIOLATIONS
                           OF REGULATION X

       49.    Defendant’s actions are part of a pattern and practice of behavior in violation of

Plaintiff’s rights and in abdication and contravention of Defendant’s obligations under the

mortgage servicing regulations set forth in Regulation X of RESPA.

       50.    At the time of the filing of this Complaint, Defendant has had at least One

Thousand One Hundred Twenty Seven (1,127) consumer complaints lodged against it nationally,

specifically concerning the issue identified on the CFPB’s consumer complaint database as “loan

modification, collection, foreclosure” concerning mortgages.. Each such complaint is filed and

cataloged      in      the      CFPB’s        publicly      accessible      online       database

(​http://www.consumerfinance.gov/complaint database/​).

       51.    Plaintiff has reviewed the CFPB’s consumer complaint database and has



                                                9
      Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 10 of 25. PageID #: 10




identified fifteen (15) complaints from other borrowers alleging RESPA violations by Defendant

which evidence that Defendant has engaged in a pattern and practice of violating RESPA with

respect to other borrowers. The fifteen (15) aforementioned consumer complaints are attached as

Plaintiff’s Exhibit 17 ​with the date, details, and a narrative disclosed by the consumer set forth

in each complaint.

                           COUNT ONE: VIOLATIONS OF RESPA

 [Violations of 12 C.F.R. § 1024.35(e) and 12 U.S.C. §§ 2605(k)(1)(C) and (E) for failure to
           reasonably investigate and properly respond to NOE #1 and NOE #2]

       52.     Plaintiff restates and incorporates the statements and allegations contained in

paragraphs 1 through 51 in their entirety, as if fully rewritten herein.

       53.     12 C.F.R. § 1024.35(a) provides:

               A servicer shall comply with the requirements of this section for
               any written notice from the borrower that asserts an error and that
               includes the name of the borrower, information that enables the
               servicer to identify the borrower's mortgage loan account, and the
               error the borrower believes has occurred.

       54.     Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.35(a)

provides that “[a] notice of error is submitted by a borrower if the notice of error is submitted by

an agent of the borrower.”

       55.     12 C.F.R. § 1024.35(e)(3)(i)(C) provides that a servicer must respond to a notice

of error from a borrower within thirty (30) days, excluding legal public holidays, Saturdays, and

Sundays, of receipt.

       56.     12 C.F.R. § 1024.35(e)(1) provides that a servicer must respond to a notice of

error by either “[c]orrecting the error or errors identified by the borrower and providing the

borrower with a written notification of the correction, the effective date of the correction, and

contact information, including a telephone number, for further assistance” or:



                                                  10
      Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 11 of 25. PageID #: 11




                 Conducting a reasonable investigation and providing the borrower
                 with a written notification that includes a statement that the
                 servicer has determined that no error occurred, a statement of the
                 reason or reasons for this determination, a statement of the
                 borrower's right to request documents relied upon by the servicer
                 in reaching its determination, information regarding how the
                 borrower can request such documents, and contact information,
                 including a telephone number, for further assistance.

        57.      A servicer shall not “​fail to take timely action to respond to a borrower’s requests

to correct errors relating to allocation of payments, final balances for purposes of paying off the

loan, or avoiding foreclosure, or other standard servicer’s duties.” 1​2 U.S.C. § 2605(k)(1)(C).

        58.      A servicer shall not “​fail to comply with any other obligation found by the Bureau

of Consumer Financial Protection, by regulation, to be appropriate to carry out the consumer

protection purposes of this chapter.” 1​2 U.S.C. § 2605(k)(1)(E).

        59.      NOE #1 meets the requirements of a notice of error as defined by 12 C.F.R. §

                 ​ laintiff’s Exhibit​ 1​ 0.​
1024.35(a). See​ P

        60.      Plaintiff sent NOE #1 to Defendant at their self-designated address for the receipt

of notices of error pursuant to 12 C.F.R. § 1024.35(c) (the “Designated Address”) and Defendant

received the same at such address. ​Id​.

        61.      Through NOE #1, Plaintiff alleged that Defendant committed errors by failing to

provide requested information relating to avoiding foreclosure and other standard servicer duties.

     ​ laintiff’s Exhibit 10.​
See​ P

        62.      Defendant received NOE #1 at the Designated Address on or before September 9,

2020. See ​Plaintiff’s Exhibit 11.​

        63.      The Response to NOE #1 failed to satisfy the requirements of either 12 C.F.R. §§

                                           ​ laintiff’s Exhibit 14.
1024.35(e)(1)(A) or 1024.35(e)(1)(B). See​ P

        64.      Defendant, through the Response to NOE #1, did not acknowledge that any of the



                                                  11
      Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 12 of 25. PageID #: 12




alleged errors occurred relating to their failure to respond to RFI #2 and state the date of the

correction of these errors. ​Id.​

        65.       Defendant, through the Response to NOE #1, inexplicably claimed that Plaintiff’s

requests were outside of the scope of information they deemed reasonable to address her

           ​ ee​ ​Plaintiff’s Exhibit 14..
concerns.​ S

        66.       Had Defendant conducted a reasonable investigation, it would have been readily

apparent that RFI #2 was specifically targeted to loss mitigation attempts as to the Loan

including attempts at obtaining a forbearance during the COVID-19 pandemic. Further, each of

the requests were specifically tailored to the time during which the Borrower was attempting to

obtain loss mitigation options for the Loan. Therefore, Defendant’s statement that Plaintiff’s

requests were outside the scope of information deemed reasonable was an insufficient response

to NOE #1. ​Id.

        67.       To date, Defendant has failed to correct the errors asserted through NOE #1.

        68.       Defendant’s failure to properly respond to NOE #1 constitutes a violation of 12

C.F.R. § 1024.35(e)(1) and 12 U.S.C. §§ 2605(k)(1)(C) and (E).

        69.       NOE #2 meets the requirements of a notice of error as defined by 12 C.F.R. §

                 ​ laintiff’s Exhibit​ 1​ 2.​
1024.35(a). See​ P

        70.       Plaintiff sent NOE #2 to Defendant at their Designated Address and Defendant

received the same at such address. ​Id.​

        71.       Through NOE #2, Plaintiff alleged that Defendant committed errors by failing to

provide accurate information regarding loss mitigation options available to her from Freddie

                                 ​ laintiff’s Exhibit 12​.
Mac, the owner of the Loan. See​ P

        72.       Defendant received NOE #2 at the Designated Address on or before October 2,




                                                  12
      Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 13 of 25. PageID #: 13




2020. See ​Plaintiff’s Exhibit 13.​

       73.     Pursuant to 12 C.F.R. § 1024.35(e)(3)(i)(C), Defendant was required to respond to

NOE #2 within thirty (30) business days of their receipt of NOE #2.

       74.     Plaintiff did not receive a response to NOE #2 within the required time frame

pursuant to 12 C.F.R. § 1024.35(d). See ​Plaintiffs’ Exhibit 15.

       75.     To this date, Defendant has failed to respond and correct the errors asserted

through NOE #2.

       76.     Defendant’s failure to properly respond to NOE #2 constitutes a violation of 12

C.F.R. § 1024.35(e) and 12 U.S.C. §§ 2605(k)(1)(C) and (E).

       77.     Defendant’s actions are part of a pattern and practice of behavior in violation of

Plaintiff’s rights and the rights of other similarly situated borrowers and in violation of

Defendant’s obligations under Regulation X of RESPA. Defendant’s pattern and practice as

such is evidenced by their refusal to appropriately respond to and correct the errors Plaintiff

alleged through NOE #1 and NOE #2.

       78.     Plaintiff suffered damages as a direct and proximate result of Defendant’s actions

including incurring legal fees and expenses in the preparation and mailing of NOE #2 and NOE

#3, and, ultimately, for the preparation, filing, and prosecution of this case to remedy

Defendant’s wrongful conduct.

       79.     Additionally, Plaintiff has suffered, and continues to suffer, significant damages

including other legal expenses, anxiety, and emotional distress, as further described, ​supra​.

       80.     As a result of Defendant’s actions, Defendant is liable to Plaintiff for actual

damages, statutory damages, costs, and attorneys’ fees. 12 U.S.C. § 2605(f).

                       COUNT TWO: VIOLATIONS OF RESPA




                                                 13
      Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 14 of 25. PageID #: 14




 [Violations of 12 C.F.R. § 1024.36(d) and 12 U.S.C. § 2605(k)(1)(E) for failure to properly
                               respond to RFI #1 and RFI #2]

       81.     Plaintiff restates and incorporates the statements and allegations contained in

paragraphs 1 through 51 in their entirety, as if fully rewritten herein.

       82.     12 C.F.R. § 1024.36(a) provides, in relevant part, that a request for information

may consist of “any written request for information from a borrower that includes the name of

the borrower, information that enables the servicer to identify the borrower's mortgage loan

account, and states the information the borrower is requesting with respect to the borrower's

mortgage loan.”

       83.     Comment 1 of the Official Interpretations of the CFPB to 12 C.F.R. § 1024.36(a)

provides that “[a]n information request is submitted by a borrower if the information request is

submitted by an agent of the borrower.” Supplement I to Part 1024.

       84.     12 C.F.R. § 1024.36(d)(1) provides, in relevant part, that:

               [A] servicer must respond to an information request by either:
                   (i) Providing the borrower with the requested information and
                        contact information, including a telephone number, for further
                        assistance in writing; or
                   (ii) Conducting a reasonable search for the requested information
                        and providing the borrower with a written notification that
                        states that the servicer has determined that the requested
                        information is not available to the servicer, provides the basis
                        for the servicer's determination, and provides contact
                        information, including a telephone number, for further
                        assistance.

       85.     Furthermore, 12 C.F.R. § 1024.36(d)(2)(i) provides that:

               A servicer must comply with the requirements of paragraph (d)(1) of
               this section:
                   (A) Not later than 10 days (excluding legal public holidays,
                        Saturdays, and Sundays) after the servicer receives an
                        information request for the identity of, and address or other
                        relevant contact information for, the owner or assignee of a
                        mortgage loan; and




                                                  14
      Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 15 of 25. PageID #: 15




                    (B) For all other requests for information, not later than 30 days
                        (excluding legal public holidays, Saturdays, and Sundays)
                        after the servicer receives the information request.

       86.       A servicer shall not “fail to comply with any other obligation found by the Bureau

of Consumer Financial Protection, by regulation, to be appropriate to carry out the consumer

protection purposes of this chapter.” 12 U.S.C. § 2605(k)(1)(E).

       87.       The RFIs met the definition of a request for information pursuant to 12 C.F.R. §

1024.36(a). See ​Plaintiff’s Exhibits 3-4.​

       88.       Plaintiff sent the RFIs to Defendant at the Designated Address and Defendant

received the RFIs at the Designated Address on June 26, 2020. See ​id.

       89.       Pursuant to 12 C.F.R. § 1024.36(d)(2)(i)(B), Defendant was required to provide

written correspondence to Plaintiffs in response to the RFI “not later than 30 days (excluding

legal public holidays, Saturdays, and Sundays) after the servicer receive[d] the information

request”, as contained in the RFIs, in compliance with the requirements of 12 C.F.R. §

1024.36(d)(1).

       90.       Defendant failed to send and Plaintiff never received any written correspondence

from Defendant containing the following items and information on or before the response

deadline and Defendant therefore failed to comply with the requirements of 12 C.F.R. §

1024.36(d)(1) regarding the RFIs:

             ● A complete transaction history for the Loan;

             ● A reinstatement quote;

             ● A detailed copy of all analyses of the escrow account for the Loan conducted by

                 Defendant;

             ● Each date upon which Defendant or transferor servicer received a loss mitigation

                 application, whether complete or incomplete, from the Plaintiff regarding the


                                                 15
Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 16 of 25. PageID #: 16




       Loan from April 1, 2018 to the present. Please note that, pursuant to 12 C.F.R. §

       1024.41(b)(1), a “complete loss mitigation application” is defined as “an

       application in connection with which a servicer has received all the information

       that the servicer requires from a borrower in evaluating applications for the loss

       mitigation options available to the borrower.”;

    ● A copy of any written correspondence that Defendant or transferor servicer sent to

       Plaintiff   pursuant to or otherwise in compliance with 12 C.F.R. §

       1024.41(b)(2)(i)(B) regarding the Loan from April 1, 2018 to the present. In other

       words, please provide a copy of any written correspondence Defendant or

       transferor servicer sent to Plaintiff notifying Plaintiff as to whether any submitted

       loss mitigation application was complete or incomplete, and if incomplete, stating

       what documentation and/or information was necessary to complete such

       application;

    ● A copy of any written correspondence that Defendant or transferor servicer sent to

       Plaintiff   pursuant to or otherwise in compliance with 12 C.F.R. §

       1024.41(c)(1)(ii) regarding the Loan from April 1, 2018 to the present. In other

       words, please provide a copy of any written correspondence Defendant or

       transferor servicer sent to Plaintiff notifying Plaintiff as to which loss mitigation

       options, if any, Defendant or transferor servicer would offer Plaintiff on behalf of

       the owner or assignee of the mortgage;

    ● A copy of all trial period payment plans, loan modification agreements, or loss

       mitigation agreements otherwise that Defendant or transferor servicer has offered

       to Plaintiff, regardless of whether they were accepted or rejected by Plaintiff;




                                        16
Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 17 of 25. PageID #: 17




       ● Each date upon which Defendant or transferor servicer received an executed loss

          mitigation agreement from Plaintiff regarding the Loan from April 1, 2018 to the

          present;

       ● Each date upon which Defendant or transferor servicer received or otherwise

          came into possession of an appeal of loss mitigation eligibility from Plaintiff

          regarding the Loan from April 1, 2018 to the present;

       ● A copy of any written correspondence that Defendant or transferor servicer sent to

          Plaintiff pursuant to or otherwise in compliance with 12 C.F.R. § 1024.41(h)(4)

          regarding the Loan from April 1, 2018 to the present. In other words, provide a

          copy of any written correspondence Defendant or transferor servicer sent to

          Plaintiff stating Defendant’s or transferor servicer’s determination of whether

          Defendant or transferor servicer would offer Plaintiff a loss mitigation option

          based upon an appeal of Defendant’s or transferor servicer’s denial of Plaintiff’s

          eligibility for any loss mitigation option;

       ● Servicing notes and communication logs related to Defendant’s communications

          with Plaintiff from March 18, 2020 through present day as to the issues

          concerning forbearance and the responsive correspondence thereto; and,

       ● Copies or recordings of any communications between Defendant and Plaintiff,

          including recordings of any telephone calls between Defendant and Plaintiff in

          Defendant’s possession, occurring from March 18, 2020 through present day that

          are related    to the issues concerning forbearance and the responsive

          correspondence thereto​.

 91.      Defendant sent written correspondence improperly stating that the aforementioned




                                            17
      Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 18 of 25. PageID #: 18




information would not be provided because the requests were overbroad or unduly burdensome.

See ​Plaintiff’s Exhibit 10.​

        92.     Defendant’s failure to send all of the requested documents and information as

required by 12 C.F.R. § 1024.36(d)(1) to Plaintiff constitutes a clear, separate, and distinct

violation of 12 C.F.R. § 1024.36(d)(1) and 12 U.S.C. § 2605(k)(1)(E).

        93.     In addition to the damages outlined, ​supra​, Defendant’s violation of 12 C.F.R. §

1024.36(d) and 12 U.S.C. § 2605(k)(1)(E) directly and proximately caused Plaintiff to suffer

actual damages including but not limited to legal fees and expenses in the preparation of NOE #2

and NOE #3, and ultimately, for the preparation and filing of this Complaint to remedy

Defendant’s wrongful conduct.

        94.     Defendant’s actions are part of a pattern and practice of behavior in conscious

disregard for Plaintiff’s rights.

        95.     As a result of Defendant’s actions, Defendant is liable to Plaintiff for statutory

damages and actual damages as further described, ​supra.​ 12 U.S.C. § 2605(f)(1).

        96.     Defendant’s conduct as pled, ​supra, i​ s outrageous, wanton, willful, and shows a

conscious disregard for Plaintiff’s rights.

        97.     Additionally, Plaintiff requests reasonable attorneys’ fee and costs incurred in

connection with this Complaint. 12 U.S.C. § 2605(f)(3).

                                   COUNT THREE
                        VIOLATIONS OF THE CSPA, R.C. 1345.01, ​et seq.

        98.     Plaintiff restates and incorporates all of the statements and allegations contained

in paragraphs 1 through 51, in their entirety, as if fully rewritten.

        99.     R.C. 1345.01(A) defines “consumer transaction” as “a sale, lease, assignment,

award by chance, or other transfer of an item of goods, a service, a franchise, or an intangible, to



                                                  18
      Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 19 of 25. PageID #: 19




an individual for purposes that are primarily personal, family, or household, or solicitation to

supply any of these things.”

        100.    A “consumer transaction” includes “transactions in connection with residential

mortgages between loan officers, mortgage brokers, or nonbank mortgage lenders and their

customers.” R.C. 1345.01(A).

        101.    The Loan signifies a contractual relationship between Defendant and Plaintiff.

See ¶ 3 and ​Plaintiff’s Exhibit 1​.

        102.    Defendant is a nonbank mortgage lender licensed by the Ohio Department of

Commerce, Division of Financial Institutions under R.C. 1322.01, ​et seq. as License No.

RM.850107.000. R.C. 1345.01(K).

        103.    Defendant and Plaintiff engaged in multiple “consumer transactions” when

Defendant collected Plaintiff’s monthly mortgage payments. R.C. 1345.01(A).

        104.    Defendant is a “supplier” as it is a nonbank mortgage lender that engages in

“consumer transactions” in connection with a residential mortgage. R.C. 1345.01(C).

        105.    Plaintiff is a “consumer” as she engaged in “consumer transactions” with

Defendant. R.C. 1345.01(D).

        106.    “The [CSPA] covers transactions in connection with a residential mortgage loan

between nonbank lenders and their customers whether that interaction occurs before, during, or

after the transaction.” ​Powers v. Green Tree Servicing, L.L.C.​, 8th Dist. Cuyahoga No. 102753,

2015-Ohio-3355, at ¶ 15.

        107.    “No supplier shall commit an unfair or deceptive act or practice in connection

with a consumer transaction. Such an unfair or deceptive act or practice by a supplier violates

this section whether it occurs before, during, or after the transaction.” R.C. 1345.02(A).




                                                19
      Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 20 of 25. PageID #: 20




       108.    “No supplier shall commit an unconscionable act or practice concerning a

consumer transaction in connection with the origination of a residential mortgage. Such an

unconscionable act or practice by a supplier violates this section whether it occurs before, during,

or after the transaction.” R.C. 1345.031(A).

       109.    Ohio Courts have determined that the actions of a supplier in failing to correct

errors in the accounting of a mortgage loan, failing to properly investigate borrowers’ requests to

correct errors, and failing to provide borrowers with requested information constitute unfair or

deceptive acts or practices. ​See Marais v. Chase Home Finance, LLC,​ PIF No. 10003211 (June

6, 2014). A copy of PIF No. 10003211 is attached as ​Plaintiff’s Exhibit 18.​

       110.    The Ohio Attorney General has made these determinations available for public

inspection pursuant to R.C. 1345.05(A)(3).

       111.    Defendant’s actions in failing to meet its obligations under 12 C.F.R. § 1024.35,

12 C.F.R. § 1024.36, and 12 U.S.C. § 2605(k) constitute unfair and deceptive acts or practices

under R.C. 1345.02(A) and/or R.C. 1345.031(A).

       112.    Defendant is also liable under the RMLA, R.C. 1345.40(I), ​infra​, for its unfair

and deceptive acts or practices in violation of the CSPA.

       113.    Defendant’s actions caused Plaintiff to suffer actual damages, specifically:

                   a. Plaintiff had to retain and pay legal counsel to submit the Forbearance

                       Request, the RFIs, and NOE #1-3 to Defendant, pay postage costs for the

                       mailing of the RFIs and NOE #1-3 s, and pay legal counsel to review the

                       responses to the RFIs and NOE #1-2; and,

                   b. Plaintiff suffered extreme emotional distress directly and proximately

                       caused by Defendant’s actions. Plaintiff’s extreme emotional distress has




                                                20
      Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 21 of 25. PageID #: 21




                       resulted in loss of sleep, anxiety, depression, and other significant

                       emotional distress.

See ¶ 48.

       114.    As a result of Defendant’s actions, Defendant is liable to Plaintiff for actual

damages, statutory damages, non-economic damages of up to Five Thousand Dollars

($5,000.00), treble damages, costs, and attorneys’ fees pursuant to R.C. 1345.09.

                                  COUNT FOUR
                     VIOLATIONS OF THE RMLA, R.C. 1322.01, ​et seq.

       115.    Plaintiff restates and incorporates all of the statements and allegations contained

in paragraphs 1 through 51, in their entirety, as if fully rewritten.

       116.    “No person ... shall act as a … mortgage servicer … without first having obtained

a certificate of registration from the superintendent of financial institutions for the principal

office and every branch office to be maintained by the person for the transaction of business as a

… mortgage servicer ... in this state.” R.C. 1322.07(A).

       117.    Defendant, as a mortgage servicer, is required to be registered with the Ohio

Department of Commerce, Division of Financial Institutions under R.C. 1322.

       118.    Defendant is a registrant under R.C. 1322, as the Ohio Department of Commerce,

Division of Financial Institutions has issued it certificates of registration, License No. RM.

850107.000.

       119.    Plaintiff is a buyer, as the Loan is serviced by Defendant, a mortgage servicer.

R.C. 1322.01(H).

       120.    A registrant, licensee, or person required to be registered or licensed cannot:

               (C) Engage in conduct that constitutes improper, fraudulent, or
                   dishonest dealings;
                                                [....]



                                                  21
       Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 22 of 25. PageID #: 22




                 (I)    Engage in any unfair, deceptive, or unconscionable act or
                        practice prohibited [by the CSPA].

R.C. 1322.40.

        121.     Defendant by failing to properly respond to the Forbearance Request, the RFIs,

NOE #1, and NOE #2, engaged in conduct that constitutes improper or dishonest dealings in

violation of R.C. 1322.40(C).

        122.     Defendant’s violations of the CSPA constitute violations of R.C. 1322.40(I).

        123.     Defendant’s actions caused Plaintiff to suffer actual damages, specifically:

                       a. Plaintiff had to retain and pay legal counsel to submit the Forbearance

                          Request, the RFIs, and NOE #1-3 to Defendant, pay postage costs for the

                          mailing of the RFIs and NOE #1-3 s, and pay legal counsel to review the

                          responses to the RFIs and NOE #1-2; and,

                       b. Plaintiff suffered extreme emotional distress directly and proximately

                          caused by Defendant’s actions. Plaintiff’s extreme emotional distress has

                          resulted in loss of sleep, anxiety, depression, and other significant

                          emotional distress.

See ¶ 48.

        124.     As a result of Defendant’s actions, Defendant is liable to Plaintiff for actual

damages, costs, attorneys’ fees, and punitive damages pursuant to R.C. 1322.52.

        125.     R.C. 1322.45(A) requires a registrant, licensee, or person required to be registered

or licensed to, ​inter alia:​

                 a.       Comply with all duties imposed by other statutes or common law;

                 b.       Act with reasonable skill, care, and diligence; and,

                 c.       Act in good faith and with fair dealing.



                                                   22
      Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 23 of 25. PageID #: 23




       126.        These duties and standards of care of R.C. 1322.45(A) cannot be waived or

modified. R.C. 1322.45(C).

       127.        Defendant’s actions in failing to meet its obligations under 12 C.F.R. § 1024.35,

12 C.F.R. § 1024.36, and 12 U.S.C. § 2605(k) constitute violations of R.C. 1322.45(A), (A)(3),

and (A)(4).

       128.        Defendant ’s actions caused Plaintiff to suffer actual damages, specifically:

              a.          Plaintiff had to retain and pay legal counsel to submit the Forbearance

                          Request, the RFIs, and NOE #1-3 to Defendant, pay postage costs for the

                          mailing of the RFIs and NOE #1-3 s, and pay legal counsel to review the

                          responses to the RFIs and NOE #1-2; and,

              b.          Plaintiff suffered extreme emotional distress directly and proximately

                          caused by Defendant’s actions. Plaintiff’s extreme emotional distress has

                          resulted in loss of sleep, anxiety, depression, and other significant

                          emotional distress.

See ¶ 48.

       129.        As a result of Defendant’s conduct, Defendant is liable to Plaintiff for actual

damages, as further described, ​supra,​ as well as reasonable attorneys’ fees and costs incurred in

connection with this action and punitive damages. R.C. 1322.45(D).

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Kathleen M. Latza prays that this Court enter its order granting

judgment in her favor as follows:

       A)     For actual damages against Defendant as to all allegations contained in Counts One
              through Four;

       B)     For statutory damages of Two Thousand Dollars ($2,000.00) against Defendant for



                                                    23
Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 24 of 25. PageID #: 24




      each and every violation of RESPA as alleged through Counts One through Two;

 C)   For statutory damages of at least Two Hundred Dollars ($200.00) for the allegations
      contained in Count Three;

 D)   For non-economic damages of up to Five Thousand Dollars ($5,000.00) for the
      allegations contained in Count Three;

 E)   Treble damages for the allegations contained in Count Three;

 F)   For punitive damages for the allegations contained in Count Four;

 G)   For costs, and reasonable attorneys’ fees; and,

 H)   Such other relief which this Court may deem appropriate.



                                              Respectfully submitted,

                                              /s/ Whitney P. Horton
                                              Whitney P. Horton (0098224)
                                              Marc E. Dann (0039425)
                                              Daniel M. Solar (0085632)
                                              Dann Law
                                              P.O. Box 6031040
                                              Cleveland, OH 44103
                                              Phone: (216) 373-0539
                                              Facsimile: (216) 373-0536
                                              notices@dannlaw.com
                                              Counsel for Plaintiff




                                         24
     Case: 1:21-cv-00428-PAB Doc #: 1 Filed: 02/24/21 25 of 25. PageID #: 25




                                      JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues, with the maximum number of jurors

permitted by law.

                                                    /s/ Whitney P. Horton
                                                    Whitney P. Horton (0098224)
                                                    Marc E. Dann (0039425)
                                                    Daniel M. Solar (0085632)
                                                           ​ W
                                                    D​ANN​LA
                                                    Counsel for Plaintiff




                                               25
